MANN, Chief Judge
(dissenting).
Makris was ejected physically from an Eastern aircraft and claimed damages. The trial judge directed a verdict because he saw no evidence of negligence. I disagree. The evidence lies in the testimony of Eastern’s agents which would allow the jury to conclude that its gate crew was negligent in failing to advise the Captain of the aircraft that Makris had been cleared. He had initially been stopped when he met the profile designed to detect hijackers. The Captain testified that he had advised that he wanted to leave Tampa on time and that he did not want Makris aboard the aircraft. This, however, was at a time when Makris was standing at the gate and had not been cleared. The Captain testified that if he had known Makris was aboard ' the aircraft and had been cleared, his attitude might have been different. In failing to communicate to the Captain the facts that Makris had been cleared and boarded, the gate crew might be held to have acted negligently in removing Makris physically from the airplane. I respectfully dissent.